03/09/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                         Assigned on Briefs January 29, 2020

         WILLIAM MATNEY PUTMAN v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Carter County
                           No. 25335 Lisa Rice, Judge
                     ___________________________________

                            No. E2019-01608-CCA-R3-PC
                       ___________________________________


Over twenty-five years ago, William Matney Putman, Petitioner, pled guilty to first-
degree felony murder, attempted robbery, and aggravated robbery. He was sentenced to
an effective sentence of life without the possibility of parole. See William Matney
Putman v. State, No. E2004-02192-CCA-R3-CD, 2005 WL 1996634, at *1 (Tenn. Crim.
App. Aug. 18, 2005), perm. app. denied, (Tenn. Dec. 19, 2005) (“Putman I”). The post-
conviction court summarily dismissed Petitioner’s second petition for post-conviction
relief. After review, we affirm pursuant to Rule 20 of the Rules of the Court of Criminal
Appeals.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which ROBERT W.
WEDEMEYER and ROBERT H. MONTGOMERY, JR., JJ., joined.

William Matney Putman, Mountain City, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Courtney N. Orr, Assistant
Attorney General; Ken C. Baldwin, District Attorney General; and Matthew Roark,
Assistant District Attorney General, for the appellee, State of Tennessee.



                             MEMORANDUM OPINION
                             Facts and Procedural History

      Petitioner, William Matney Putman, was sentenced to an effective sentence of life
without parole, following his guilty pleas to first degree murder, aggravated robbery, and
attempted robbery in 1995. In 2002, he filed a petition for writ of habeas corpus arguing
that life without parole was not a sentencing option for first degree murder at the time he
committed the offense. The habeas corpus court agreed and granted relief for the sole
purpose of vacating Petitioner’s sentence of life without parole. Putman I, 2005 WL
1996634, at *1. Petitioner was resentenced to life. On appeal, this Court affirmed
Petitioner’s new sentence. In 2006, Petitioner filed a petition for post-conviction relief
alleging ineffective assistance of counsel. William Putman v. State, No. E2006-00806-
CCA-R3-PC, 2007 WL 1989019, at *1 (Tenn. Crim. App. July 11, 2007), perm. app.
denied (Tenn. Oct. 15, 2007) (“Putman II”). The post-conviction court summarily
dismissed the petition because it was untimely, the Petitioner would be unable to prove
prejudice, and the petition did not state a colorable claim. Id. This Court affirmed the
post-conviction court. Id. In June 2008, Petitioner filed a second writ for habeas corpus
which was dismissed because Petitioner had not shown his conviction was void. William
Putman v. Bell, No. M2008-02739-CCA-R3-HC, 2009 WL 2030426, at*1, (Tenn. Crim.
App. July 14, 2009), perm. app. denied (Tenn. Dec. 14, 2009) (“Putman III”). Id. This
Court affirmed the dismissal of the writ for habeas corpus. Id.

        Petitioner filed the current petition for post-conviction relief on July 15, 2019. He
argued that his 2006 petition for post-conviction relief was timely and improperly denied,
that the post-conviction court erred in not making findings of fact and conclusions of law,
that his 1995 plea was not knowing or voluntary, that the trial court did not have
jurisdiction to accept his plea, that the trial court improperly altered the terms of his
original plea, and that the trial judge had a personal bias. The post-conviction court
found that Petitioner’s 2006 post-conviction petition was no longer pending and that
“[p]ursuant to the provisions of Tennessee Rules of Post[-]Conviction Procedure 28,
Section 5(B), ‘Each Petitioner shall be entitled to file only one petition for each
conviction or sentence incurred.’” Additionally the post-conviction court stated that any
ground not raised in a petition previously is waived. The petition was summarily
dismissed, without a hearing. Petitioner now appeals from the post-conviction court’s
dismissal.

                                          Analysis

       Petitioner argues that the time for filing a post-conviction petition started after the
conclusion of his appeal from resentencing. Therefore, he claims that his original 2006
post-conviction petition was timely filed and, by extension, that his current petition is
timely filed. He argues that the post-conviction court improperly dismissed his current
petition without a hearing. Petitioner also alleges that his 1995 plea was involuntary and
unknowingly entered because his negotiated sentence was illegal, that the court did not
have jurisdiction to accept his plea because it included an illegal sentence, and that
resentencing Petitioner violated his due process rights because Petitioner did not consent

                                            -2-
to a life sentence. The State argues that the post-conviction court properly dismissed
Petitioner’s post-conviction petition.

      Tennessee Code Annotated section 40-30-102(c) provides in part:

      This part contemplates the filing of only one (1) petition for post-conviction
      relief. In no event may more than one (1) petition for post-conviction relief
      be filed attacking a single judgment. If a prior petition has been filed which
      was resolved on the merits by a court of competent jurisdiction, any second
      or subsequent petition shall be summarily dismissed.

       Petitioner filed his first post-conviction petition in 2006. His 2006 petition was
summarily dismissed as untimely filed, and the post-conviction court found that
Petitioner’s claims were not colorable. This Court affirmed the post-conviction court.
Putnam II, 2007 WL 1989019, at *1. This petition is the second post-conviction petition
and is barred by the one-petition rule. The judgment of the post-conviction court is
affirmed. No additional analysis is needed.

                                       Conclusion

       We determine, sua sponte, that this case meets the criteria of Rule 20 of the Rules
of the Court of Criminal Appeals, which provides inter alia:


      The Court, with the concurrence of all judges participating in the case,
      when an opinion would have no precedential value, may affirm the
      judgment or action of the trial court by memorandum opinion rather than by
      formal opinion, when:

      The judgment is rendered or the action is taken in a proceeding before the
      trial judge without a jury, and such judgment or action is not a
      determination of guilt, and the evidence does not preponderate against the
      finding of the trial judge . . . and

      No error of law requiring a reversal of the judgment or action is apparent on
      the record.

See Larry L. Preston v. State, No. E2007-02458-CCA-R3-PC, 2008 WL 2448318 at *2
(Tenn. Crim. App. June 18, 2008) (“… this court’s use of Rule 20 to summarily affirm a
lower court’s action is not limited to cases in which the State moves for such relief.”).

                                          -3-
Accordingly, the judgment of the post-conviction court is hereby affirmed in accordance
with Rule 20.


                                           ____________________________________
                                           TIMOTHY L. EASTER, JUDGE




                                         -4-